Case 2:19-cv-00072-SPC-NPM Document 150 Filed 09/29/20 Page 1 of 3 PageID 1554




                                UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                     FORT MYERS DIVISION

 ESTATE OF GERALDINE F.
 JENNINGS, ROBERT J. JENNINGS,
 CHERYL FAZO and KIM S. JENNINGS,

                  Plaintiffs,

 v.                                                          Case No.: 2:19-cv-72-FtM-38NPM

 GULFSHORE PRIVATE HOME
 CARE, LLC,

                 Defendant/Third Party
                 Plaintiff

 CRIS-CAROL SAMUELS,

       Third Party Defendant.
 ____________________________                     /

                                                 ORDER1

         Before the Court are Defendant Gulfshore Private Home Care, LLC’s Motion for

 Reconsideration of the Court’s August 21, 2020, order denying its third motion for

 summary judgment, or, alternatively, a motion for leave to file a motion for summary

 judgment (Doc. 135) and Plaintiffs’ response (Doc. 141). The Court held a conference

 on September 21, 2020, to discuss Defendant’s motion and the status of the case—all

 parties attended. (Doc. 143).

         Federal Rule of Civil Procedure 1 tasks federal district courts with “[securing] the

 just, speedy, and inexpensive determination of every action and proceeding.” The




 1
   Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER f ees. By using hyperlinks, the
 Court does not endorse, recommend, approve, or guarantee any third parties or the services or products
 they provide, nor does it have any agreements with them. The Court is also not responsible for a hyperlink’s
 availability and functionality, and a f ailed hyperlink does not affect this Order.
Case 2:19-cv-00072-SPC-NPM Document 150 Filed 09/29/20 Page 2 of 3 PageID 1555




 Eleventh Circuit has stated “a district court retains the inherent authority to manage its

 own docket.” Wilson v. Farley, 203 F. App’x 239, 250 (11th Cir. 2006) (citing Four

 Seasons Hotels and Resorts, B.V. v. Consorcio Barr S.A., 377 F.3d 1164, 1172 n.7 (11th

 Cir. 2004)).

          The Court denied Defendant’s third motion for summary judgment because it

 violated Local Rule 3.01(a) and Federal Rule of Civil Procedure 56(c)(1)(A). Pertinent

 here, Local Rule 3.01(a) permits a single summary judgment motion per case; this rule

 conserves judicial resources and ensures the speedy resolution of litigation. The Court

 takes any party’s failure to comply with this rule seriously. Still, after further consideration

 and hearing the parties’ arguments at last week’s conference, the Court finds it is in the

 interests of judicial economy and the quick and speedy resolution of litigation to consider

 Gulfshore’s motion on the merits before trial, particularly when the issue will come up at

 trial.   In addition, the Court reaches this decision because Plaintiffs have not

 demonstrated any way in which they are prejudiced if the Court grants this leave.

          Accordingly, it is now

          ORDERED:

          1. Defendant Gulfshore Private Home Care, LLC’s motion for reconsideration or,

             alternatively, motion for leave to file a motion for summary judgment (Doc. 135)

             is GRANTED in part and DENIED in part. The motion is granted to the extent

             that Defendant may file another motion for summary judgment but is denied in

             all other respects.




                                                2
Case 2:19-cv-00072-SPC-NPM Document 150 Filed 09/29/20 Page 3 of 3 PageID 1556




       2. Gulfshore may file a fourth motion for summary judgment, not to exceed 25

           pages in length, on or before October 2, 2020. Plaintiffs must respond, not to

           exceed 20 pages in length, on or before October 9, 2020.

       DONE and ORDERED in Fort Myers, Florida this 29th day of September 2020.




 Copies: All Parties of Record




                                            3
